Case 2:13-md-02445-MSG Document 585-8 Filed 09/18/19 Page 1 of 1
Robert Verscharen

Offered on behalf of Direct Purchaser Plaintiffs, Robert Verscharen is an expert in retail
pharmacy and the pharmacy industry with 40 years of experience in the purchasing and
dispensing of prescription drugs at the retail level. Mr. Verscharen’s testimony will help the jury
understand: how AB-rated generic substitution has become the prevalent — and most efficient —
means of generic substitution; how the AB-rating is the linchpin of the savings to drug
purchasers at all levels of the distribution chain, including consumers, provided by generic
substitution, and why non-AB rated generics do not deliver anywhere near the opportunity for
cost savings that AB-rated generics provide; and why, in the “but for” world, a therapeutic
substitution program — where pharmacists attempt to convince doctors and patients to switch
from a film version of Suboxone to a non-AB rated tablet version — would have failed to result in
anywhere near the substitution/savings that AB-rated substitution would have brought. Mr.
Verscharen also rebuts the suggestion by Reckitt’s economist, Dr. Normann, that therapeutic
substitution (i.e., non AB-rated substitution) at the retail level could be successful for generic
competition by explaining that: (1) therapeutic substitution programs in the actual world are rare;
(2) the few such programs that have ever been implemented resulted in far less generic
substitution (and savings from generic substitution) than efficient AB-rated generic substitution;
and (3) any program seeking to substitute generic Suboxone tablets for prescribed Suboxone film
would have failed to result in material substitution/savings, both because the generic tablets
would not have been AB-rated to the Suboxone film and because of the impact of Reckitt’s
campaign to disparage the tablets as being less safe. Mr. Verscharen’s opening report is 33

pages, and his rebuttal report is 4 pages.
